Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 8-11, 13-16, and 18-23 are allowed. 
Newman (US Patent No. 9,681,111, hereinafter Newman) is the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, Newman fails to teach or suggest “… encoding the media data within a first data structure comprising a first synchronization data; encoding the metadata within a second data structure comprising a second synchronization data, where the first synchronization data and the second synchronization data enable synchronization of the media data and the metadata2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Re claim 8, Newman fails to teach or suggest “… capture the media data at a rate; record the capture conditions of the first sensor at the rate; encode the media data within a media data structure; and encode the capture conditions within an instantaneous metadata data structure comprising in-camera stabilization data2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 8.
Re claim 16, Newman fails to teach or suggest “… the media data comprising audio data and video data; select a presentation parameter for the user interface comprising a point-of-view; and render the media data based on the presentation parameter and the instantaneous metadata comprising cropping the video data to the point-of- view and mixing the audio data based on the point-of-view2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 16.
Dependent claims 2-6, 9-11, 13-15, and 18-23 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Newman discloses, a post-processing apparatus, comprising: a network interface (network/radio connectivity); a user interface (258); digital processor apparatus in data communication with the network interface (figs 1-2, processor); and storage apparatus (128, 184, 204,254) in data communication with the digital processor apparatus and having a non-transitory computer-readable media (252) comprising one or more instructions which when executed by the digital processor apparatus, causes the post-processing apparatus to: obtain media data and instantaneous metadata (col 1 lines 48-67); select a presentation parameter for the user interface (inherent in order to start the presentation); and render the media data based on the presentation parameter and the instantaneous metadata (col 7 lines 46-52, col 26 lines 39-45).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696